--------------------------------------------------------------------------------

Exhibit 10.2
 
COUNTERPART AGREEMENT
 
This COUNTERPART AGREEMENT, dated February 23, 2011 (this “Counterpart
Agreement”) is delivered pursuant to that certain Credit and Guaranty Agreement,
dated as of April 6, 2010 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among RADNET
MANAGEMENT, INC., RADNET, INC., certain Subsidiaries and Affiliates of Borrower,
as Guarantors, the Lenders party thereto from time to time, DEUTSCHE BANK
SECURITIES INC. and GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Syndication
Agents, BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent, and RBC
CAPITAL MARKETS1, as Documentation Agent.
 
Section 1.  Pursuant to Section 5.10 of the Credit Agreement, each of the
undersigned hereby:
 
(a)           agrees that this Counterpart Agreement may be attached to the
Credit Agreement and that by the execution and delivery hereof, the undersigned
becomes a Guarantor under the Credit Agreement and agrees to be bound by all of
the terms thereof;
 
(b)           represents and warrants that each of the representations and
warranties set forth in the Credit Agreement and each other Loan Document and
applicable to the undersigned is true and correct both before and after giving
effect to this Counterpart Agreement, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct as of such earlier date;
 
(c)           no event has occurred or is continuing as of the date hereof, or
will result from the transactions contemplated hereby on the date hereof, that
would constitute an Event of Default or a Default;
 
(d)           agrees to irrevocably and unconditionally guaranty the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) and in accordance with Article VII of the Credit Agreement;
and
 
(e)           each of the undersigned hereby (i) agrees that this counterpart
may be attached to the Pledge and Security Agreement, (ii) agrees that the
undersigned will comply with all the terms and conditions of the Pledge and
Security Agreement as if it were an original signatory thereto, (iii) grants to
Collateral Agent a security interest in all of the undersigned’s right, title
and interest in and to all “Collateral” (as such term is defined in the Pledge
and Security Agreement) of the undersigned, subject to the terms of Section 2 of
the Pledge and Security Agreement, in each case whether now or hereafter
existing or in which the undersigned now has or hereafter acquires an interest
and wherever the same may be located and (iv) delivers to Collateral Agent
supplements to all schedules attached to the Pledge and Security Agreement.  All
such Collateral shall be deemed to be part of the “Collateral” and hereafter
subject to each of the terms and conditions of the Pledge and Security
Agreement.
 


 
_____________________
1 RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.
 
 
 
1

--------------------------------------------------------------------------------

 
Section 2.  Each of the undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent  may request
to effect the transactions contemplated by, and to carry out the intent of, this
Agreement.  Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party
(including, if applicable, any party required to evidence its consent to or
acceptance of this Agreement) against whom enforcement of such change, waiver,
discharge or termination is sought.  Any notice or other communication herein
required or permitted to be given shall be given pursuant to Section 10.01 of
the Credit Agreement, and for all purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof.  In
case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.
 
[Remainder of page intentionally left blank]
 
 


 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Counterpart
Agreement to be duly executed and delivered by its duly authorized officer as of
the date above first written.
 

    EAST BERGEN IMAGING, LLC        
By:
/S/ HOWARD G. BERGER. M.D.
 
Name:
Howard G. Berger, M.D.
 
Title:
President
                PROGRESSIVE X-RAY OF ENGLEWOOD, LLC        
By:
/S/ HOWARD G. BERGER. M.D.
 
Name:
Howard G. Berger, M.D.
 
Title:
President
                PROGRESSIVE X-RAY OF KEARNEY, LLC        
By:
/S/ HOWARD G. BERGER. M.D.
 
Name:
Howard G. Berger, M.D.
 
Title:
President
                PROGRESSIVE MEDICAL IMAGING OF BLOOMFIELD, LLC        
By:
/S/ HOWARD G. BERGER. M.D.
 
Name:
Howard G. Berger, M.D.
 
Title:
President
                PROGRESSIVE MEDICAL IMAGING OF HACKENSACK, LLC        
By:
/S/ HOWARD G. BERGER. M.D.
 
Name:
Howard G. Berger, M.D.
 
Title:
President
                PROGRESSIVE MEDICAL IMAGING OF UNION CITY, LLC        
By:
/S/ HOWARD G. BERGER. M.D.
 
Name:
Howard G. Berger, M.D.
 
Title:
President
                IMAGING ON CALL, LLC        
By:
/S/ HOWARD G. BERGER. M.D.
 
Name:
Howard G. Berger, M.D.
 
Title:
President
                      ADVANCED NA, LLC        
By:
/S/ HOWARD G. BERGER. M.D.
 
Name:
Howard G. Berger, M.D.
 
Title:
President
                ADVANCED RADIOLOGY, LLC        
By:
/S/ HOWARD G. BERGER. M.D.
 
Name:
Howard G. Berger, M.D.
 
Title:
President

 
 

 
 
3

--------------------------------------------------------------------------------

 
Address for Notices:


1510 Cotner Avenue
Los Angeles, CA 90025
Attention:  Dr. Howard Berger, President
Telecopier: (310) 445-2980


with a copy to:


1510 Cotner Avenue
Los Angeles, CA 90025
Attention:  Jeff Linden, General Counsel
Telecopier: (310) 445-2980




ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:


BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent


By:         /S/ NOAM AZACHI
Name:    Noam Azachi
Title:      Assistant Vice President




 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------
